  Case 19-23098        Doc 44    Filed 04/30/21 Entered 04/30/21 11:14:27           Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                               ) CASE NO. 19-23098
In re:                                         )
                                               ) CHAPTER 13
Syed S. Ibrahim;                               )
                                               ) JUDGE Jacqueline P. Cox
         Debtors.                              )

               NOTICE OF FORBEARANCE DUE TO THE COVID-19 PANDEMIC


         Now comes American Financial Resources, Inc., a New Jersey Corporation (“Creditor”),

by and through undersigned counsel, and hereby submits Notice of Forbearance to the Court based

on the Debtor’s request for an extension on mortgage payment forbearance due to hardship caused

by the COVID-19 pandemic. The forbearance agreement relates to the loan secured by the real

property located at 4845 W Davis St, Skokie, IL 60077.

         The Debtor contacted Creditor requesting an extension of their forbearance period for an

additional four (4) months and has elected to not tender mortgage payments to Creditor that would

come due on the mortgage through 5/1/2021 through 8/30/2021. Creditor has granted the Debtor’s

extension of forbearance request. To the extent the forbearance period is not extended for an

additional period of time as provided under the CARES Act, Debtor will resume mortgage

payments beginning 9/1/2021. Near the end of the forbearance period, debtor, through counsel,

will need to engage with creditor on a solution for payments suspended during the forbearance.

         Creditor does not waive any rights to collect the payments that come due during the

forbearance period. Furthermore, Creditor does not waive its rights under other applicable non-

bankruptcy laws and regulations, including, but not limited to, RESPA, and the right to collect on

any post-petition escrow shortage.
  Case 19-23098      Doc 44     Filed 04/30/21 Entered 04/30/21 11:14:27            Desc Main
                                  Document     Page 2 of 2



       Creditor does not waive its rights to seek relief from the automatic stay for other reasons

other than non-payment of the Mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.

                                               Respectfully submitted,

                                               /s/ Crystal V. Caceres




Diaz Anselmo & Associates LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@dallegal.com
Firm File Number: B19080047
THIS LAW FIRM IS DEEMED TO BE A DEBT COLLECTOR.



                                CERTIFICATE OF SERVICE

I hereby certify that on April 30, 2021, a true and correct copy of the foregoing NOTICE OF
FORBEARANCE was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       David H Cutler, Debtor’s Counsel
       M.O. Marshall, Trustee
       Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

       Syed S Ibrahim, 4845 Davis St, Skokie, IL 60077

                                                       /s/ Crystal V. Caceres
